Argued March 19, 1940.
(1) On the main question involved — the legality of the appellant's dismissal from the civil service established to administer the Unemployment Compensation Law, (Act of December 5, 1936, P.L. of 1937, p. 2897) — this appeal is ruled by our decision in Kassarich v. Unemployment Compensation Board ofReview, 139 Pa. Super. 599, 12 A.2d 823.
The errors or discrepancies in appellant's application as to her secondary education and business experience had been brought to the attention of the Unemployment Compensation Board of Review that passed upon her application and examination, and had been found by it to have been satisfactorily explained, and so slight as not to affect her standing.
(2) On her claim for back salary, it is governed adversely to her by our ruling on that point in Daley v. UnemploymentCompensation Board of Review, 140 Pa. Super. 203,13 A.2d 888.
The first, second and third assignments of error are sustained; the decision of the board is reversed; the appeal is sustained, and the appellant is ordered to be restored to the same grade of employment in which she had been employed.